Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Currently, claims 1-20 are pending and examined below.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  SEMICONDUCTOR DEVICE HAVING COMPONENT MOUNTED ON CONNECTION BAR AND LEAD ON TOP SIDE OF LEAD FRAME AND METHOD OF MANUFACTURING SEMICONDUCTOR DEVICE THEREOF

Claim Rejections - 35 USC § 1021  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent No. US 6,919,631 B1 to Hoffman et al. ("Hoffman").
Fig.  6A of Hoffman has been provided to support the rejection below: 	

    PNG
    media_image1.png
    306
    492
    media_image1.png
    Greyscale


	Regarding independent claim 1, Hoffman teaches a semiconductor device (see Fig. 6A; see also Fig. 6B), comprising:
	a substrate 10 (col. 3, ln 21-35 - "...a rectangular substrate 10") and an electronic device 12 (col. 3, ln 21-35 - "A rectangular first die 12") on a top side of the substrate 10;
	a lead frame 14m, 14k or 14m, 14k, 14i (col. 6, ln 64 - col. 7, ln 1-26 - "Semiconductor package includes a metal support structure 14-3 that is patterned like a lead frame... Feet 14m of leads 14k") on the top side of the substrate 10 over the electronic device 12, wherein the lead frame 14m, 14k or 14m, 14k, 14i comprises a connection bar 14k and a lead 14m;

	an encapsulant 19 (col. 6, ln 64 - col. 7, ln 1-26 - "encapsulant 19") on the top side of the substrate 10, wherein the encapsulant 19 contacts a side of the electronic device 12 and a side of the component 16 or 14n (see Fig. 6A). 
	Regarding claim 2, Hoffman teaches the lead frame 14m, 14k, 14i that comprises a paddle 14i, and a downset (another 14n formed on the right side underneath the die pad 14i) from the paddle 14i to the connection bar 14k, wherein the component 14n is mounted to the connection bar 14k and the lead 14m at a level lower than a top side of the paddle 14i. 
	Regarding claim 3, Hoffman teaches an additional component 14n (yet another 14n formed on the left side underneath the die pad 14i) on the top side of the substrate under the paddle 14i. 
	Regarding claim 4, Hoffman teaches the additional component 14n that is thermally coupled with the paddle 14i. 
	Regarding claim 5, Hoffman teaches the electronic device 12 that is below the component 16 or 14n. 
	Regarding claim 7, Hoffman teaches a semiconductor device (see Fig. 6A; see also Fig. 6B), comprising:
	a substrate 10 (col. 3, ln 21-35 - "...a rectangular substrate 10") and an electronic device 12 (col. 3, ln 21-35 - "A rectangular first die 12") on a top side of the substrate;

	a component 14n (col. 6, ln 64 - col. 7, ln 1-26 - "a non-conductive (e.g., polyimide tape 14n") mounted on the connection bar 14i and the lead 14k on a top side of the lead frame 14m, 14k, 14i; and
	an encapsulant 19 (col. 6, ln 64 - col. 7, ln 1-26 - "encapsulant 19") on the top side of the substrate 10, wherein the encapsulant 19 contacts a side of the electronic device 12 and a side of the component 16 (see Fig. 6A),
	wherein the connection bar 14i and the lead 14k have a gap therebetween, and the component 14n is mounted to span the gap. 
	Regarding claim 8, Hoffman teaches the substrate 10 that comprises a pre-formed substrate 10 (The term "pre-formed" does not structurally limit the claimed semiconductor device as it is directed to a process of how the substrate is formed.).
	Regarding claim 9, Hoffman teaches the substrate 10 that comprises a redistribution layer (RDL) substrate 10 (see Fig. 6A with redistributed circuit patterns 11a and 11b.). 
	Regarding claim 10, Hoffman teaches the lead 14m that comprises a connection region electrically coupled (via conductive wires 20) with a conductive path 11, 13, 11b of the substrate 10. 

Regarding independent claim 11, Hoffman teaches a method to manufacture a semiconductor device (see Fig. 6A; see also Fig. 6B), comprising:
	providing a substrate 10 (col. 3, ln 21-35 - "...a rectangular substrate 10") having a top side;
	providing an electronic device 12 (col. 3, ln 21-35 - "A rectangular first die 12") on the top side of the substrate 10;
	mounting a component 16 (col. 6, ln 64 - col. 7, ln 1-26 - "second die 16"), 14n (col. 6, ln 64 - col. 7, ln 1-26 - "a non-conductive (e.g., polyimide tape 14n") or 26 (col. 7, ln 38-57 - "circuit element 26") on a top side of a lead frame 14m, 14k, 14i (col. 6, ln 64 - col. 7, ln 1-26 - "Semiconductor package includes a metal support structure 14-3 that is patterned like a lead frame... Feet 14m of leads 14k"), wherein the component 16 or 14n is mounted between a connection bar 14i and a lead 14m of the lead frame 14m, 14k, 14i;
	connecting the lead frame to the top side of the substrate 10; and
	providing an encapsulant 19 (col. 6, ln 64 - col. 7, ln 1-26 - "encapsulant 19") on the top side of the substrate 10 contacting a side of the electronic device 12 and a side of the component 16 or 14n (see Fig. 6A).
	Regarding claim 12, Hoffman teaches said mounting comprising providing interconnects 20 on the connection bar 14i and the lead 14m, and electrically connecting the component 16 to the lead frame 14m, 14k, 14i at the interconnects 20. 
	Regarding claim 13, Hoffman teaches providing an additional component 14n (another 14n formed on the left side underneath the die pad 14i) of the top side of the substrate 10.
Regarding claim 14, Hoffman teaches the additional component 14n that is under a paddle 14i of the lead frame 14m, 14k, 14i.
	Regarding claim 15, Hoffman teaches thermally coupling the additional component 14n to the lead frame 14m, 14k, 14i.

	Regarding independent claim 16, Hoffman teaches a semiconductor device (see Fig. 6A; see also Fig. 6B), comprising:
	a substrate 10 (col. 3, ln 21-35 - "...a rectangular substrate 10") having a top side and a conductive path 13 (col. 3, ln 21-35 - "via 13");
	a lead frame 14m, 14k, 14i, 14n (col. 6, ln 64 - col. 7, ln 1-26 - "Semiconductor package includes a metal support structure 14-3 that is patterned like a lead frame... Feet 14m of leads 14k") comprising a heat sink 14i, a connection bar 14k, a downset 14n between the heat sink 14i and the connection bar 14k, and a lead 14m electrically coupled with the conductive path 13 wherein the connection bar 14k is lower than the heat sink 14i (lower portion of the elbow-shaped leads 14k);
	a first component 12 (col. 3, ln 21-35 - "A rectangular first die 12") on the top side of the substrate 10 and (thermally) coupled to the heatsink 14i;
	a second component 16 (col. 6, ln 64 - col. 7, ln 1-26 - "second die 16") or 14n (col. 6, ln 64 - col. 7, ln 1-26 - "a non-conductive (e.g., polyimide tape 14n") on a top side of the lead frame 14m, 14k, 14i, 14n between the connection bar 14k and the lead 14m; and

	Regarding claim 17, Hoffman teaches an interface component (a portion of the encapsulant 19 under the die pad 14i) between a top side of the first component 12 and a bottom side of the heatsink 14i.
	Regarding claim 18, Hoffman teaches the interface component that comprises a thermal interface material (TIM) (col. 12, ln 54-67 - "Encapsulant 19 may be, for example, an epoxy resin." Epoxy resin inherently has a thermal conductivity.).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 19 is objected to, but would be allowable if (i) its base claim 16 is amended to include all of the limitations of claim 19 or (ii) claim 19 is rewritten in independent form to include all of the limitations of its base claim 16.
Claim 20 is objected to, but would be allowable, because it depends from the objected to, but allowable claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Pub. No. US 2019/0259689 A1 to Lui et al.
Pub. No. US 2012/0139122 A1 to Honjo
Pub. No. US 2010/0019363 A1 to Galera et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        04 March 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status